DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Bovitz, Esq., on April 29, 2021.

The claims have been amended as follows.

1.	(CURRENTLY AMENDED) An assembly, comprising:

	a charge injection circuit coupled to the power domain of the integrated circuit device, and comprising one or more capacitive elements charged to a boost voltage higher than the supply voltage, wherein the charge injection circuit is configured to selectively couple stored electric charge into the power domain to predictively offset at least portions of voltage transients in the power domain.

2.	(CURRENTLY AMENDED) The assembly of claim 1, comprising:
	the charge injection circuit comprising one or more capacitive elements charged to a boost voltage higher than the supply voltage; and
	at least a selector element configured to selectively couple the boost voltage to the power domain responsive to a control signal.

3.	(ORIGINAL) The assembly of claim 2, wherein the control signal indicates to the selector element timing for coupling the one or more capacitive elements to the power domain responsive to predictions of at least a portion of the voltage transients.



5.	(ORIGINAL) The assembly of claim 1, the charge injection circuit further configured to:
	establish at least partial timewise overlap between injections of the electric charge into the power domain and the voltage transients.

6.	(ORIGINAL) The assembly of claim 5, wherein establishing the at least partial timewise overlap comprises controlling the injections of the electric charge based at least in part on workload estimations among the one or more processing cores.

7.	(ORIGINAL) The assembly of claim 1, wherein the one or more processing cores comprise one or more among general purpose processing cores, graphics processing cores, digital signal processing (DSP) cores, application-specific integrated circuit (ASIC) cores, tensor processing cores, and artificial intelligence processing cores.


	a control unit configured to:
	receive indications of at least pending commands within a command queue of the one or more processing cores;
	process the indications to predict one or more of the voltage transients in the power domain; and
	determine timings of voltage boosts that inject the electric charge into the power domain and offset at least the portions of the voltage transients in the power domain.

9.	(CURRENTLY AMENDED) The assembly of claim 8, wherein the voltage boosts are provided in accordance with the timings and provided by selective coupling of the one or more capacitive elements charged to a boost voltage higher than the supply voltage of the power domain.

10.	(CURRENTLY AMENDED) A method, comprising:
	monitoring pending operations for one or more processing cores of an integrated circuit device;
	charging one or more capacitive elements to a boost charge having a voltage level higher than a supply voltage for the one or more processing cores;
the supply voltage to the one or more processing cores; and
	selectively injecting a stored the boost charge into the power domain to offset at least portions of the voltage transients in the power domain resultant from operation of the one or more processing cores.

11.	(CURRENTLY AMENDED) The method of claim 10, further comprising:
	selectively injecting the boost charge into the power domain by at least charging one or more capacitive elements to the boost charge having a voltage level higher than the supply voltage; and
	selectively coupling the one or more capacitive elements to the power domain responsive to a control signal.

12.	(ORIGINAL) The method of claim 11, wherein the control signal indicates to a selector element when to couple the one or more capacitive elements to the power domain responsive to predictions of at least a portion of the voltage transients.

13.	(ORIGINAL) The method of claim 12, wherein the predictions correspond to estimations of increased current draw among the 

14.	(PREVIOUSLY PRESENTED) The method of claim 10, further comprising:
	establishing at least partial timewise overlap between injections of the boost charge into the power domain and the voltage transients.

15.	(CURRENTLY AMENDED) The method of claim 14, wherein establishing the at least partial timewise overlap comprises controlling the injections of the voltage boost charge based at least in part on workload estimations among the one or more processing cores.

16.	(ORIGINAL) The method of claim 10, wherein the one or more processing cores comprise one or more among general purpose processing cores, graphics processing cores, digital signal processing (DSP) cores, application-specific integrated circuit (ASIC) cores, tensor processing cores, and artificial intelligence processing cores.


	receiving indications of at least the pending operations within a command queue of the one or more processing cores;
	processing the indications to predict one or more of the voltage transients in the power domain; and
	determining timings of voltage boosts using the boost charge to offset at least the portions of the voltage transients in the power domain.

18.	(CURRENTLY AMENDED) The method of claim 17, wherein the voltage boosts are provided in accordance with the timings and provided by selective coupling of the one or more capacitive elements charged to a boost voltage having a higher voltage level than the supply voltage of the power domain.

19.	(ORIGINAL) A circuit, comprising:
	one or more capacitive elements; and
	a control system configured to:
	charge the one or more capacitive elements to a boost voltage higher than a supply voltage of a power domain that distributes the supply voltage to one or more processing cores of an integrated circuit device;

	process the pending operations to predict one or more voltage droops in the power domain of the integrated circuit device; and
	inject the boost voltage into the power domain to at least partially offset the one or more voltage droops.

20.	(ORIGINAL) The circuit of claim 19, wherein predicting the one or more voltage droops corresponds to estimations of increased current draw among the one or more processing cores based at least in part on monitoring the pending operations; and the control system configured to:
	establish at least partial timewise overlap between injections of the boost voltage into the power domain and the one or more voltage droops.

Response to Amendment

This action is a response to the amendment filed by Applicant on 3/8/2021, which has been entered.  Claims 1-20 are pending for examination.



Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent No. 5,773,990 to Wilstrup et al., which discloses an IC test power supply;
	United States Patent App. Pub. No. 2013/0151877 to Kadri et al., which discloses systems and methods for predictive control of power efficiency; and
	United States Patent App. Pub. No. 2014/0327466 to Huang et al., which discloses an over voltage protection testing apparatus.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "An assembly, comprising . . . a charge injection circuit coupled to the power domain of the integrated 
	in claim 10, "A method, comprising . . . charging one or more capacitive elements to a boost charge having a voltage level higher than a supply voltage for the one or more processing cores; . . . and selectively injecting a stored the boost charge into the power domain to offset at least portions of the voltage transients in the power domain resultant from operation of the one or more processing cores," and
	in claim 19, "A circuit, comprising . . . charge the one or more capacitive elements to a boost voltage higher than a supply voltage of a power domain that distributes the supply voltage to one or more processing cores of an integrated circuit device . . . and inject the boost voltage into the power domain to at least partially offset the one or more voltage droops,"
	in combination with all other limitations.

Claims 2-9, 11-18, and 20 are allowed as being dependent on claims 1, 10, and 19, respectively.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/1/2021